Per Curiam.
The present suit was brought to recover compensation for the death of Edward Donini, resulting from his being run over by an automobile driven by the defendant Badgley while he was crossing Bloomfield avenue, in the city of Newark. The defense was that the accident did not result from any negligence of the defendant Badgley in the driving of his car, but solely from the carelessness of decedent while he was crossing the street. The trial resulted in a verdict in favor of the defendants. We are asked to set aside this verdict because, as counsel for plaintiff argues, the proofs show that the accident was the result of carelessness on the part of the defendant Badgley, and that plaintiff’s decedent did not contribute thereto by any negligence of his own.
Our examination of the testimony leads us to the conclusion that the jury was entirely justified in the finding of the verdict which it rendered. In other words, we consider that the evidence preponderated in favor of the conclusion that the accident was not caused by any negligence on the part of the defendant Badgley, but was solely the result of carelessness on the part of plaintiff’s decedent.
The rule to show cause will be discharged.